         2:20-cv-02015-CSB-EIL # 1            Page 1 of 7                                              E-FILED
                                                                     Wednesday, 22 January, 2020 03:08:31 PM
                                                                                Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 DEMOND MILES                                       )
                                                    )
       Plaintiff,                                   )    Case No.:
                                                    )
                v.                                  )
                                                    )      COMPLAINT FOR VIOLATION OF
 OFFICER J. TROGLIA, STAR NO. 414,                  )      CIVIL RIGHTS AND A
 DEPUTY J. BARNEY, STAR NO. 134,                    )      SUPPLEMENTAL STATE CLAIM
 SGT. OLSON, STAR NO. 372, AGENT                    )
 CRAWLEY, STAR NO. 9935, AGENT                      )      JURY DEMANDED
 ALBLINGER, STAR NO. 9733, AND                      )
 UNKNOWN AND UNNAMED                                )
 VERMILION COUNTY/CITY OF                           )
 DANVILLE OFFICERS,                                 )

       Defendants.

                                  JURISDICTION AND VENUE

        1.      This action arises under the United States Constitution and the Civil Rights Act of

1871 (42 U.S.C. Section 1983). This court has jurisdiction under and by virtue of 28 U.S.C. Sections

1343 and 1331 and 1367.

        2.      Venue is founded in this judicial court upon 28 U.S.C. Section 1391 as the acts

complained of arose in this district.

                                              PARTIES

        3.      At all times herein mentioned, Plaintiff Demond Miles (“Plaintiff”) was and is a

citizen of the United States and was within the jurisdiction of this court.

        4.      At all times herein mentioned, Defendants J Troglia, Star No. 414, J. Barney, Star

No. 134, Sergeant Olson, Star No. 372, Agent Crawley, Star No. 9935, Agent Alblinger, Star No.

9733, and each of them were members of The Vermilion County Sheriff’s Department and/or The
         2:20-cv-02015-CSB-EIL # 1            Page 2 of 7



Danville Police Department and/or the Vermilion County Metropolitan Enforcement Group, and

unknown and unnamed officers and were acting under color of state law and as the employee,

agent, or representative of Vermilion County and/or the City of Danville. These Defendants are

being sued in their individual capacities.

                                        FACTUAL ALLEGATIONS

        6.      On or about July 18, 2018, Plaintiff was lawfully in his vehicle in Danville, Illinois,

driving to work.

        7.      On that day and place, Defendants had determined that they were going to stop

Plaintiff’s vehicle for pretextual traffic violations solely because that vehicle had been purportedly

located at a particular address.

        8.      Defendant Troglia then stopped Plaintiff’s vehicle based upon alleged traffic

violations. At the time of the stop, Defendant Barney was at the scene and others were either present

or arrived shortly thereafter, including defendants Crawley and Alblinger.

        9.      The Defendants did not proceed to write Plaintiff any tickets but rather, immediately

had Plaintiff exit his vehicle and subjected him to multiple intensive pat down searches.

        10.     There was no legal cause to have Plaintiff exit his vehicle or subject him to an invasive

pat down search.

        11.     Plaintiff is informed and believes that Defendant Barney is a canine officer. He was

present with his dog who then sniffed the area including Plaintiff’s vehicle. The dog did not “alert”

on anything as there was nothing to alert on as Plaintiff did not possess any narcotics.

        12.     There was also no smell of any narcotics in the vehicle as Plaintiff did not smoke

marijuana in the vehicle and there were no other drugs in the vehicle.




                                                   2
         2:20-cv-02015-CSB-EIL # 1            Page 3 of 7



        13.     The Defendants also did a search of Plaintiff’s vehicle. No contraband was found in

the vehicle.

        14.     There was no legal cause to do a search of the vehicle.

        15.     Despite the fact that no contraband was located on Plaintiff’s person or in his vehicle,

nor did the Defendants observe Plaintiff to engage in any suspicious appearing transactions, Plaintiff

was detained so that the Defendants could obtain a search warrant to search the Plaintiff.

        16.     Plaintiff was arrested and brought back to the Danville Police Department so that he

could be subjected to a strip search.

        17.     Plaintiff was then strip searched twice at the Danville Police Department. Plaintiff is

informed and believes that he was strip searched by Defendant Crawley and that the strip search was

observed by Defendants Olson and Alblinger.

        18.     Plaintiff is informed and believes that Defendant Olson is a Sergeant who was the

other Defendants’ supervisor and who approved the strip search.

        19.     No contraband was found but nevertheless Plaintiff was placed in a cell subsequent to

being strip searched until he was finally released.

        20.     There was no legal cause to arrest Plaintiff, to obtain a warrant to search Plaintiff and

to search or strip search the Plaintiff.

        21.     Plaintiff’s vehicle was also intensively searched a second time. Plaintiff is informed

and believes that a search warrant was obtained to search Plaintiff’s vehicle.

        22.     There was no legal cause to obtain a warrant for and to search Plaintiff’s vehicle.

        23.     No contraband was found in Plaintiff’s vehicle or on Plaintiff’s person. As a result,

Plaintiff was released with no criminal charges having been sought.




                                                      3
         2:20-cv-02015-CSB-EIL # 1            Page 4 of 7



        24.      By reason of the above-described acts and omissions of Defendants, Plaintiff

sustained injuries, including but not limited to, the loss of his liberty, the invasion of his personal

privacy and his privacy in his vehicle, humiliation and indignities, and suffered great mental and

emotional pain and suffering in an amount to be ascertained.

        25.      The aforementioned acts of Defendants were willful, wanton, malicious, oppressive

and done with reckless indifference to and/or callous disregard for Plaintiff's rights and justify the

awarding of exemplary and punitive damages in an amount to be ascertained according to proof at

the time of trial.

        26.      By reason of the above-described acts and omissions of Defendants, Plaintiff was

required to retain an attorney to institute, prosecute and render legal assistance to him in the within

action so that he might vindicate the loss and impairment of his rights. By reason thereof, Plaintiff

requests payment by Defendants of a reasonable sum for attorney’s fees pursuant to 42 U.S.C. Section

1988, the Equal Access to Justice Act or any other provision set by law.

                            COUNT I
PLAINTIFF AGAINST DEFENDANTS OLSON, CRAWLEY, ALBLINGER, TROGLIA
              AND BARNEY FOR UNREASONABLE SEIZURE

        27.      Plaintiff hereby incorporates and realleges paragraphs one (1) through twenty-six

(26) hereat as though fully set forth at this place.

        28.      By reason of the conduct by Defendants and those named in the caption to this

count, Plaintiff was deprived of rights, privileges and immunities secured to him by the Fourth

and/or Fourteenth Amendments to the Constitution of the United States and laws enacted

thereunder.

        29.      The arbitrary intrusion by Defendants, into the security and privacy of Plaintiff’s

person was in violation of Plaintiff’s Constitutional Rights and not authorized by law. The



                                                   4
          2:20-cv-02015-CSB-EIL # 1           Page 5 of 7



Defendants police officers violated the Plaintiff’s rights in the following manner: (1) Plaintiff

was unlawfully seized after his vehicle was stopped which continued until he was released from

the police station; (2) Plaintiff was subjected to unlawful multiple pat down searches; (3)

Plaintiff was subjected to multiple unlawful strip searches without authorization or other legal

cause; and (4) Defendants unlawfully procured and/or executed a search warrant for Plaintiff’s

person. The foregoing was unnecessary, unreasonable and excessive, and was therefore in

violation of Plaintiff’s rights. Therefore, the Defendant is liable to Plaintiff pursuant to 42 U.S.C.

§ 1983.

                            COUNT II
  PLAINTIFF AGAINST DEFENDANTS CRAWLEY, ALBLINGER, TROGLIA AND
     BARNEY FOR UNREASONABLE SEIZURE OF PLAINTIFF’S VEHICLE


        30.     Plaintiff hereby incorporates and realleges paragraphs one (1) through twenty-six

(26) hereat as though fully set forth at this place.

        31.     By reason of the conduct by Defendants and those named in the caption to this

count, Plaintiff was deprived of rights, privileges and immunities secured to him by the Fourth

and/or Fourteenth Amendments to the Constitution of the United States and laws enacted

thereunder.

        32.     The arbitrary intrusion by Defendants, into the security and privacy of Plaintiff’s

vehicle was in violation of Plaintiff’s Constitutional Rights and not authorized by law. The

Defendants police officers violated the Plaintiff’s rights in the following manner: (1) Plaintiff’s

vehicle was unlawfully seized after his vehicle was stopped which continued until his vehicle

was released from the police station; (2) Plaintiff’s vehicle was subjected to unlawful multiple

searches while at the scene where the vehicle was originally stopped; (3) Plaintiff’s vehicle was

subjected to an additional search after the Defendants obtained a search warrant for the vehicle;

                                                   5
         2:20-cv-02015-CSB-EIL # 1           Page 6 of 7



and (4) Defendants unlawfully procured and/or executed a search warrant for Plaintiff’s vehicle.

The foregoing was unnecessary, unreasonable and excessive, and was therefore in violation of

Plaintiff’s rights. Therefore, the Defendant is liable to Plaintiff pursuant to 42 U.S.C. § 1983.


       WHEREFORE, the Plaintiff, by and through his attorneys, ED FOX & ASSOCIATES,

requests judgment as follows against the Defendants, and each of them:

       1.      That the individual Defendants be required to pay Plaintiff’s general damages,
               including emotional distress, in a sum to be ascertained;

       2.      That the Defendants be required to pay Plaintiff’s special damages;

       3.      That these same Defendants be required to pay Plaintiff’s attorneys fees pursuant to
               Section 1988 of Title 42 of the United States Code, the Equal Access to Justice Act or
               any other applicable provision;

       4.      That the Defendants be required to pay punitive and exemplary damages in a sum to
               be ascertained;

       5.      That the Defendants be required to pay Plaintiff’s costs of the suit herein incurred; and

       6.      That Plaintiff have such other and further relief as this Court may deem just and
               proper.


                                               BY:     s/ Edward M. Fox
                                                       Edward M. Fox
                                                       ED FOX & ASSOCIATES, LTD.
                                                       Attorneys for Plaintiff
                                                       300 West Adams, Suite 330
                                                       Chicago, Illinois 60606
                                                       (312) 345-8877
                                                       efox@efoxlaw.com




                                                  6
2:20-cv-02015-CSB-EIL # 1   Page 7 of 7




       PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

                             BY:   s/ Edward M. Fox
                                   Edward M. Fox
                                   ED FOX & ASSOCIATES, LTD.
                                   Attorneys for Plaintiff
                                   300 West Adams, Suite 330
                                   Chicago, Illinois 60606
                                   (312) 345-8877
                                   efox@efoxlaw.com




                               7
